No. 04-00-00616-CR
Paul THOMPSON,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2000-CR-3555
Honorable Sharon MacRae, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Phil Hardberger, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	June 27, 2001
DISMISSED FOR LACK OF JURISDICTION
	Paul Thompson pled no contest to the offense of possession of cocaine less than one gram
as an habitual and was sentenced to six years imprisonment in accordance with the terms of his plea
bargain agreement.  Because Thompson filed a general notice of appeal, this court only has
jurisdiction to consider issues relating to the trial court's jurisdiction.  See Tex. R. App. P. 25.2(b)(3)
(limiting issues that may be raised on appeal if punishment does not exceed recommendation);
Cooper v. State, no. 1100-99, 2001 WL 321579 (Tex. Crim. App. Apr. 4, 2001); Martinez v. State,
5 S.W.3d 722, 724-25 (Tex. App.--San Antonio 1999, no pet.).  Thompson's court-appointed
attorney filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), in which he
concludes that the appeal has no merit.  Counsel provided Thompson with a copy of the brief and
informed him of his right to review the record and file his own brief.  See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1
(Tex. App.--San Antonio 1996, no pet.).
	We have reviewed the record and counsel's brief.  There is no issue relating to the trial
court's jurisdiction.  We agree that the appeal is frivolous and without merit.  Accordingly, this
appeal is dismissed for lack of jurisdiction.  Appellate counsel's motion to withdraw is granted.
Nichols, 954 S.W.2d at 86; Bruns, 924 S.W.2d at 177 n.1.
							Catherine Stone, Justice
DO NOT PUBLISH